-DETAILED ACTION
This office action is in response to the application filed on 6/22/2021.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application 16/400,953 file 05/01/2019 now US Patent 11,042,651 which has a provisional application 62/666,339 filed 05/03/2018, which papers have been placed of record in the file.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 6/22/2021 and 1/27/2022 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 

Examiner’s Note – Allowable Subject Matter
Claim 4 is objected to as being allowable, overcomes the prior art and would otherwise be allowable if incorporated into the independent claim along with any intervening claims.  Claims 15-20 overcome the prior art and would otherwise be allowable if made to overcome the non-statutory double patenting rejection of record.
Claim Objections
Claim(s) 2, 5, and 19 is/are objected to because of the following informalities: The examiner suggests the following corrections:Claim 2:
Replacement of "audio" with "audit".
Claim 5:
Replacement of "QR" with "quick reference (QR)".
Claim 19:
Missing a period.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 8-14  is/are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim(s) 8, the phrase “the encrypted visualization token” makes the claims indefinite and unclear in that it lacks antecedent basis.
	Dependent claim(s) 9-14 is/are rejected for the reasons presented above with respect to rejected claim(s) 8 in view of their dependence thereon.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-3 and 5-20 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 2, 8-11, 14, 17, and 19-20 of US Patent 11,042,651.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  
 	Instant claim 1 is anticipated by patented claims 2 and 19.  Instant claim 3 is anticipated by patented claim 2.  Instant claim 5 is anticipated by patented claim 9.  Instant claim 6 is anticipated by patented claims 10 and 19.  Instant claim 7 is anticipated by patented claim 8.  Instant claims 8-9 are anticipated by patented claim 11.  Instant claim 10 is anticipated by patented claims 10 and 11.  Instant claim 11 is anticipated by patented claim 17.  Instant claim 14 is anticipated by patented claim 2 and 19.  Instant claim 15 is anticipated by patented claim 14 and 19.  Instant claim 16 is anticipated by patented claim 20.  Instant claim 17-18 are anticipated by patented claim 14 and 17. Instant claim 19 is anticipated by patented claim 14.  Instant claim 20 is anticipated by patented claim 14 and 17.
	Instant claim 2 is substantially taught by patented claims 2 and 19.  However, the patented claims do not, but in related art, Gibson et al. (US 2020/0258176 A1) ¶ 11 teaches that the audit certificate is stored in a database.  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Gibson and the patented claims, to modify the document annotation and authorization system of patented claims to include the implementation of a database as taught in Gibson.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
	Instant claims 12-13 are substantially taught by patented claim 11.  However, the patented claims do not, but in related art, Gibson, ¶ 190-191 further teaches that signers can be assigned augmented administrator privileges to modify text boxes and other elements of the document.  Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Gibson and the patented claims, to modify the document annotation and authorization system of patented claims to include the implementation of a fillable text boxes as taught in Gibson.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 2020/0258176 A1) in view of Marovets (US 2013/0066717 A1). 
Regarding claim 1, Gibson teaches:
“A computer-implemented method (Gibson, ¶ 147-149 teaches that the embodiment disclosed including the live signing process can be implemented as programs stored on storage mediums which are executed by a processor) comprising: 	receiving, by a computer, one or more electronic signatures associated with one or more users for an electronic document (Gibson, Fig. 11, step 9800, ¶ 285 receiving the signature from one of the users to sign the document.  Gibson, ¶ 295-298 further expands on this process and describes the ‘wet ink’ signature entered by the signing user on a digital signing pad); 	encoding, by the computer, a token visualization element representing one or more types of encoded content, including a token based upon the one or more electronic signatures (Gibson, Fig. 11, steps 9900-9950, ¶ 285 Ln. 28-33, ¶ 286-288 teaches applying indicia of the signature to the document.  Gibson, ¶ 223 and 304 teaches that indicia generation unit creates encrypted hash codes and visual elements linking the signature of the signing session to the document.  Gibson, ¶ 247-248 and 310 further describe this process representing the visual elements as QR codes which link the signature of the specific signing session to the document); 	embedding, by the computer, the token visualization element to the electronic document (Gibson, Fig. 11, steps 9900-9950, ¶ 285 Ln. 28-33, ¶ 286-288 teaches applying indicia of the signature to the document.  Gibson, Fig. 8, ¶ 247-248 and 310 further describe this process representing the visual elements as QR codes which link the signature of the specific signing session to the document); 	receiving, by the computer, an access request for the electronic document from a client device, the access request including a scan of a purported token visualization element (Gibson, Fig. 11, ¶ 285 Ln. 1-11 teaches live signing process where the creator sends the document to the other user for authentication followed by editing through signature or annotation.  Gibson, ¶ 111, access to the electronic document based on the QR code and QR code server authentication.  Gibson, ¶ 248 and 310-311 teaches scanning the QR code on the end of an executed document and links the document to the masterfile audit trail and master file.  It further states that the scan can be used for authentication); and 	responsive to the computer determining that the purported token visualization element received with the access request (Gibson, ¶ 111, access to the electronic document based on the QR code and QR code server authentication): 	authorizing, by the computer, the access request for the electronic document received from the client device (Gibson, ¶ 111, access to the electronic document based on the QR code and QR code server authentication.  Gibson, ¶ 215-216 teaches authenticating a user before allowing access to services using a hand written signature which is compared to a registered signature.  Gibson, ¶ 67-68 further expands on the process of authenticating a user before applying signature or annotation to a document); and 	transmitting, by the computer, at least a portion of an audit trail to the client device, the audit trail indicating one or more updates to the electronic document (Gibson, Figs. 23A-23D, ¶ 312 depict client graphical user interface displaying of all activity for the signing session with timestamps for each event.  Gibson, Fig. 23A depicts the label ‘Masterfile Audit Trail’ that performs the function of audit trail and chain of custody as disclosed in the instant specification ¶ 56-57 and 70)”.
	Gibson does not, but in related art, Marovets ¶ 522 teaches matching hard copy bar codes with soft copy bar codes to gain access to various electronic documents. 
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Gibson and Marovets, to modify the document annotation and authorization system of Gibson to include the method to match visual codes as taught in Marovets.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 

Regarding claim 2, Gibson in view of Marovets teaches:
“The method according to claim 1 (Gibson in view of Marovets teaches the limitations of the parent claims as discussed above), further comprising: 	generating, by the computer, the audit trail for the electronic document in a database (Gibson, Figs. 23A-23D, ¶ 312 depict client graphical user interface displaying of all activity for the signing session with timestamps for each event.  Gibson, Fig. 23A depicts the label ‘Masterfile Audit Trail’ that performs the function of audit trail and chain of custody as disclosed in the instant specification ¶ 56-57 and 70.  Gibson, ¶ 11 teaches that the audit certificate is stored in a database); and 	updating, by the computer, the audio trail for the electronic document in response to receiving an update to the electronic document from at least one client devices (Gibson, Figs. 23A-23D, ¶ 312 depict client graphical user interface displaying of all activity for the signing session with timestamps for each event.  Gibson, Fig. 23A depicts the label ‘Masterfile Audit Trail’ that performs the function of audit trail and chain of custody as disclosed in the instant specification ¶ 56-57 and 70)”.

Regarding claim 3, Gibson in view of Marovets teaches:
“The method according to claim 1 (Gibson in view of Marovets teaches the limitations of the parent claims as discussed above), further comprising identifying in a database (Gibson, ¶ 11 teaches that the audit certificate is stored in a database), by the computer, the electronic document having the token visualization element that is matched to the purported token visualization element received from the client device (Gibson, ¶ 111, access to the electronic document based on the QR code and QR code server authentication.  Gibson, ¶ 215-216 teaches authenticating a user before allowing access to services using a hand written signature which is compared to a registered signature.  Gibson, ¶ 67-68 further expands on the process of authenticating a user before applying signature or annotation to a document.  Marovets ¶ 522 teaches matching hard copy bar codes with soft copy bar codes to gain access to various electronic documents)”.

Regarding claim 5, Gibson in view of Marovets teaches:
“The method according to claim 1 (Gibson in view of Marovets teaches the limitations of the parent claims as discussed above), wherein the token visualization element includes a QR code embedded in the electronic document (Gibson, Fig. 8, ¶ 247-248 and 310 further describe this process representing the visual elements as QR codes which link the signature of the specific signing session to the document)”.
Regarding claim 6, Gibson in view of Marovets teaches:
“The method according to claim 1 (Gibson in view of Marovets teaches the limitations of the parent claims as discussed above), generating, by the computer, the token based upon the one or more electronic signatures (Gibson, ¶ 223 teaches creating the token based on the electronically entered signature) and one or more permission fields (Gibson, ¶ 283 Ln. 4-9 describes in reference to Fig. 11, that the creator of a signing session can maintain control of a document and assign permissions.  Gibson, Fig. 14, ¶ 289-290 further expands on this process where the live signing session creator sets the permissions for the signing party to access and sign the document.  Gibson, ¶ 190-191 further teaches that signers can be assigned augmented administrator privileges to modify text boxes and other elements of the document) by applying to the one or more electronic signatures at least one of an encryption algorithm and a hash function (Gibson, ¶ 223 teaches that the hash code is encrypted.  Gibson, ¶ 54 teaches that the visual icon represents the hash code)”.

Regarding claim 7, Gibson in view of Marovets teaches:
“The method according to claim 6 (Gibson in view of Marovets teaches the limitations of the parent claims as discussed above), wherein the computer authorizes the access request in response to determining that one or more identifiers in the access request satisfy the one or more permission fields (Gibson, ¶ 283 Ln. 4-9 describes in reference to Fig. 11, that the creator of a signing session can maintain control of a document and assign permissions.  Gibson, Fig. 14, ¶ 289-290 further expands on this process where the live signing session creator sets the permissions for the signing party to access and sign the document.  Gibson, ¶ 215-216 teaches authenticating a user before allowing access to services using a hand written signature which is compared to a registered signature)”.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson, in view of Sexana et al. (US 2018/0006825 A1) in view of Papastefanou et al. (US 2015/0010216 A1).
Regarding claim 8, Gibson teaches:
“A computer-implemented method (Gibson, ¶ 147-149 teaches that the embodiment disclosed including the live signing process can be implemented as programs stored on storage mediums which are executed by a processor) comprising: 	by the computer, an electronic document according to one or more generation inputs from a first client device of a first user, the one or more generation inputs indicating one or more permission fields and one or more types of content for the electronic document (Gibson, ¶ 283 Ln. 4-9 describes in reference to Fig. 11, that the creator of a signing session can maintain control of a document and assign permissions.  Gibson, Fig. 14, ¶ 289-290 further expands on this process where the live signing session creator sets the permissions for the signing party to access and sign the document.  In this case, the signing itself is a type of edit to the document.  Gibson, ¶ 190-191 further teaches that signers can be assigned augmented administrator privileges to modify text boxes and other elements of the document); 	updating, by the computer, the electronic document according to one or more editing inputs received from a second client device of a second user identified by the one or more permission fields (Gibson, ¶ 215-216 teaches authenticating a user before allowing access to services using a hand written signature which is compared to a registered signature.  Gibson, Fig. 11, steps 9500-9800, ¶ 285 the second user annotates and signs the documents within the permissions set by the session creator); 	receiving, by the computer, a first electronic signature for the first user from the first client device and a second electronic signature for the second user from the second client device (Gibson, Fig. 8, ¶ 244, each user enters their signature again.  Gibson Fig. 11, ¶ 285 multiple computing devices sign the document); 	generating, by the computer, a token visualization element based upon each electronic signature, the token visualization element indicating a link between each electronic signature and the electronic document (Gibson, Fig. 11, steps 9900-9950, ¶ 285 Ln. 28-33, ¶ 286-288 teaches applying indicia of the signature to the document.  Gibson, ¶ 223 and 304 teaches that indicia generation unit creates encrypted hash codes and visual elements linking the signature of the signing session to the document.  Gibson, ¶ 247-248 and 310 further describe this process representing the visual elements as QR codes which link the signature of the specific signing session to the document); and 	affixing, by the computer, the token visualization element to the electronic document (Gibson, Fig. 11, steps 9900-9950, ¶ 285 Ln. 28-33, ¶ 286-288 teaches applying indicia of the signature to the document.  Gibson, ¶ 223 and 304 teaches that indicia generation unit creates encrypted hash codes and visual elements linking the signature of the signing session to the document.  Gibson, ¶ 247-248 and 310 further describe this process representing the visual elements as QR codes which link the signature of the specific signing session to the document)”.
	Gibson does not, but in related art, Sexana teaches:
	“generating an electronic document (Sexana, Fig. 1, ¶ 20 teaches document originator that creates a document which the originator intends for other users, i.e., document recipients to sign.  Sexana, Figs. 2A and 2B outline the process to send the document from the originator to the signers)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Gibson and 00Sexana, to modify the permission based document signing system of Gibson to include the process to allow a user to generate a document for signing as taught in Sexana.  The motivation to do so would be, as stated by Sexana ¶ 12-13, would be to allow users to create unique documents operating in a multi person workflow which are signed by various members of the workflow.  The motivation further constitutes applying a known technique (i.e., process to allow a user to generate a document for signing) to known devices and/or methods (i.e., permission based document signing system) ready for improvement to yield predictable results.
	Gibson in view of Sexana does not, but in related art, Papastefanou teaches: 
	an “encrypted token visualization element (Papastefanou, Fig. 2, ¶ 21, 59, and 80 teaches encrypting the signature data and representing the encrypted signature data as a QR code)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Gibson, Sexana, and Papastefanou, to modify the permission based document signing system of Gibson and Sexana to include the encrypted token visualization element as taught in Papastefanou.  The motivation to do so would be, as stated by Papastefanou ¶ 80, would be to make the electronic signature data less susceptible to tampering than the raw electronic signature data.

Regarding claim 9, Gibson in view of Sexana in view of Papastefanou teaches:
“The method according to claim 8 (Gibson in view of Sexana in view of Papastefanou teaches the limitations of the parent claims as discussed above), further comprising: 	receiving, by the computer, the second electronic signature for second user in accordance with a document permission set by the computer according to the one or more permission fields (Gibson, ¶ 215-216 teaches authenticating a user before allowing access to services using a hand written signature which is compared to a registered signature.  Gibson, Fig. 11, steps 9500-9800, ¶ 285 the second user annotates and signs the documents within the permissions set by the session creator); and 	validating, by the computer, the second electronic signature of the second user based on upon a stored second electronic signature in a database (Gibson, Fig. 11, ¶ 285 Ln. 1-11 teaches live signing process where the creator sends the document to the other user for authentication followed by editing through signature or annotation.  Gibson, ¶ 111, access to the electronic document based on the QR code and QR code server authentication)”.

Regarding claim 10, Gibson in view of Sexana in view of Papastefanou teaches:
“The method according to claim 9 (Gibson in view of Sexana in view of Papastefanou teaches the limitations of the parent claims as discussed above), further comprising responsive to the computer validating the second electronic signature, linking, by the computer, the second electronic signature and the second electronic device with the electronic document based upon the one or more permission fields (Gibson, Figs. 23A-23D, ¶ 312 depict client graphical user interface displaying of all activity for the signing session with timestamps for each event.  Gibson, Fig. 8, ¶ 244, each user enters their signature again and have separate QR codes)”.

Regarding claim 11, Gibson in view of Sexana in view of Papastefanou teaches:
“The method according to claim 8 (Gibson in view of Sexana in view of Papastefanou teaches the limitations of the parent claims as discussed above), further comprising: 	receiving, by the computer, an access request from the second client device, the access request including purported authentication data associated with the second user (Gibson, Fig. 11, ¶ 285 Ln. 1-11 teaches live signing process where the creator sends the document to the other user for authentication followed by editing through signature or annotation.  Gibson, ¶ 111, access to the electronic document based on the QR code and QR code server authentication.  Gibson, ¶ 248 and 310-311 teaches scanning the QR code on the end of an executed document and links the document to the masterfile audit trail and master file.  It further states that the scan can be used for authentication); and 	authenticating, by the computer, the second user in response to determining that the purported authentication data satisfies stored authentication data associated with the second user (Gibson, ¶ 111, access to the electronic document based on the QR code and QR code server authentication.  Gibson, ¶ 215-216 teaches authenticating a user before allowing access to services using a hand written signature which is compared to a registered signature.  Gibson, ¶ 67-68 further expands on the process of authenticating a user before applying signature or annotation to a document)”.

Regarding claim 12, Gibson in view of Sexana in view of Papastefanou teaches:
“The method according to claim 8 (Gibson in view of Sexana in view of Papastefanou teaches the limitations of the parent claims as discussed above), wherein the one or more types of content include at least one of: 	a fillable text box (Gibson, ¶ 190-191 further teaches that signers can be assigned augmented administrator privileges to modify text boxes and other elements of the document)”.

Regarding claim 13, Gibson in view of Sexana in view of Papastefanou teaches:
“The method according to claim 12 (Gibson in view of Sexana in view of Papastefanou teaches the limitations of the parent claims as discussed above), wherein the editing inputs include at least one of: 	input text for a fillable text box (Gibson, ¶ 190-191 further teaches that signers can be assigned augmented administrator privileges to modify text boxes and other elements of the document) and the second electronic signature (Gibson, Fig. 11, steps 9500-9800, ¶ 285 the second user annotates and signs the documents within the permissions set by the session creator)”.

Regarding claim 14, Gibson in view of Sexana in view of Papastefanou teaches:
“The method according to claim 8 (Gibson in view of Sexana in view of Papastefanou teaches the limitations of the parent claims as discussed above), further comprising updating, by the computer, an audit trail stored in a database (Gibson, ¶ 11 teaches that the audit certificate is stored in a database) and associated with the electronic document, the audit trail indicating the one or more generation inputs and the one or more editing inputs (Gibson, Figs. 23A-23D depict the user display including all of the activity of masterfile audit trail which was linked from the compliance audit certificate that occurred during the live signing session)”.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435